Case 14-14565-JDW        Doc 89    Filed 03/25/19 Entered 03/25/19 08:28:25             Desc Main
                                   Document     Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: BENJAMIN ERIC WATTS and                                                    CHAPTER 13
       AMY NICOLE WATTS                                                       NO. 14-14565 JDW



                     MOTION REQUESTING REDUCTION IN TIME


       COMES NOW, Debtors, BENJAMIN ERIC WATTS and AMY NICOLE WATTS, by
and through undersigned counsel and moves this Court for an Order allowing a reduction of time
in which to notice creditors on the Motion for Authority to Sell Property of the Estate (Dkt. #87)
(“Motion to Sell”) Debtors request the that the notice period for the Motion to Sell be reduced
from twenty-one (21) days to ten (10) days, respectfully showing unto the Court as follows:


       1. An original Motion for Approval of the sale of Debtors' land and mobile home was
filed, but an Order was not entered due to confusion as to what was needed from undersigned
counsel, who took over the case after the first Motion to Sell was filed and the submission of a
proposed order.


       2. Subsequently, a proposed Agreed Order authorizing the sale was submitted by
undersigned counsel to the attorney for the Chapter 13 Trustee, who requested that the schedules
be amended to establish that Debtors are entitled to retain the proceeds of the sale as an exempt
asset, and that a new Motion needs to be filed.


       3. The purchaser buying the property is doing so to provide a residence for a family
member who has recently given birth to a child; thus, time is of the essence for the purchaser.


       4. Since all creditors received notice once already on a similar Motion to approve the
sale, 10 days should be ample time to review the Motion and file an appropriate response, if
needed.
Case 14-14565-JDW        Doc 89    Filed 03/25/19 Entered 03/25/19 08:28:25             Desc Main
                                   Document     Page 2 of 2


       WHEREFORE, Debtors pray that this Court enter its Order granting a reduction of time
in which to notice creditors on the Motion for Authority to Sell Property of the Estate (Dkt. #87)
from twenty-one (21) days to ten (10) days. Debtors pray for such other, further and general
relief to which they may be entitled.

                                             Respectfully Submitted,
                                             BENJAMIN ERIC WATTS and
                                             AMY NICOLE WATTS, Debtors

                                        By: /s/Robert Gambrell
                                            ROBERT GAMBRELL; Attorney for Debtors;
                                            MSB #4409
                                            GAMBRELL & ASSOCIATES, PLLC
                                            101 Ricky D. Britt Blvd., Ste. 3
                                            Oxford, MS 38655
                                            Ph: (662)281-8800 / Fax: (662)202-1004
                                            rg@ms-bankruptcy.com


                                  CERTIFICATE OF SERVICE

        I, ROBERT GAMBRELL, Attorney for the above listed Debtors, do hereby certify that
the following have been served electronically via ECF with a copy of the above Motion to
Requesting Reduction in Time to:

       David W. Asbach, Acting U. S. Trustee
       Locke D. Barkley, Chapter 13 Trustee
       and to all parties that have entered an appearance requesting service via ECF

       This the 25th day of March, 2019.


                                                      /s/ Robert Gambrell
                                                     ROBERT GAMBRELL
